DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
reference numerals 10, 110, 120, 130, 140, 150 162, and 170 not shown in Figure 1, as set forth in [0021] of the Specification.  
reference numerals 120, 130, 124, not shown in figure 2 as set forth in [0022].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0023] reference to “Figures 3-4” in line 1 appears to be incorrect. It should refer to “Figure 2” as the reference numerals and description provided in Paragraph [0023] are not present in Figures 3-4.
In Paragraph [0024], reference to Figure 3 should be added. 
In Paragraph [0025], reference to “Figure 5” in line 1 appears to be incorrect.  It should refer to “Figures 3 and 4” where the subject matter is actually depicted. 
There is no detailed description pointing out to Figures 4 and 5. 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US Pat # 10,208,464).
In regards to claim 1, Johnson teaches a water comb and brush shower head attachment system, the system comprising:
a shower head assembly including an attachment member (16) configured to be attached directly to a host-showerhead (Col 5, Lines 5-8 and Col 6, Lines 30-33); and 
a water flow directing member (25) configured to provide directional water flow;
a tube system (11) for delivering water from the attachment member to a combination brush and comb unit (13, where such is a brush structure that allows for combing) having a series of bristles (22); and 
a series of water dispensing apertures (23) configured to deliver the water during use.
Regarding claim 5, Johnson teaches the tube system is flexible (Col 5, Line 66).
Regarding claim 6, Johnson teaches the brush and comb unit is hollow (see Figures 4 and 7b).
	Regarding claim 18, Johnson teaches the water is pressurized and delivered via the brush and comb unit to detangle and separate hair strands during use (Col 6, Lines 27-30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, as applied to claim 1 above, in view of Montoya (US Pub # 2014/0333059).
In regards to claims 2 and 16, Johnson teaches the attachment member that attaches directly to a showerhead has a funnel shaped open end (see Figure 7 where attachment to the showerhead requires an open end in order to couple and receive water), but does not expressly teach its open end to be threaded.  However, Montoya teaches a shower attachment member to have a funnel shape (see Figure 8) and a threaded (Figure 8 at 341) open end to matingly connect to a threaded hose (Paragraph 0037) opposite a flow directing end to connect to the shower head. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the attachment member of Johnson to be threadedly attachable, as taught by Montoya in order to provide a quick release for replacing discrete parts. 

Claims 3-4  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Montoya, as applied to claim 2 above, in further view of Osrow et al. (US Pat # 2,584,044).
	In regards to claim 3, Johnson teaches the attachment member, but does not teach it contains a set of water delivering apertures configured to allow for passage of water from the attachment member to the tube system. However, Osrow et al. teaches providing an attachment member (Figure 4) with a set of apertures (Figure 4 at 14 which is comprised of apertures to allow water to pass) to provide water downstream. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the attachment member of Johnson to contain the set of apertures, as taught by Osrow et al. in order to filter unwanted debris from entering the hose.
	Regarding claim 4, Johnson/Montoya teach the attachment member to connect to the hose, but does not teach the hose contains a mating threaded section. However, Montoya teaches a shower attachment member to have an open end to matingly connect to a complimentary threaded hose (Paragraph 0037). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hose of Johnson to be threadedly attachable to the attachment member, as taught by Montoya in order to provide a quick release for replacing discrete parts.
Regarding claim 17, Johnson teaches the brush and comb unit is attachable directly to the attachment member for hands-free operation (Johnson, Col 5, Lines 10-13 which is the same attachment means as the attachment member).

Claims 7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, as applied to claim 1 above, in view of Newton (US Pat # 1,770,943).
In regards to claims 7 and 9-13, Johnson teaches the unit includes a comb-head on a first-side (see Figure 3 which teaches a single linear row of bristles) with water dispensing apertures evenly distributed about (see Figure 6a at 23 which are proximate the bristles) and a handle (Figure 4 at 31), where the tube system is connected at an end-portion of the elongated handle (See Figure 4); but does not teach a brush-head on an opposing second-side, the brush-head and the comb-head being able to be used interchangeably. However, Newton teaches a fountain brush structure to include a row of comb teeth on one side (15) and brushes (30) on the opposing side (Page 2, Lines 6-18 which teach the brush attachment to be removably attached to replace the rollers 26, which are on the opposing side of the brush from the comb) where both sides of the brush structure contain evenly dispersed dispensing ducts (16/24). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the head portion of Johnson to contain the dispensing brush portion on an opposing side of the head unit from the comb, as taught by Newton, in order to allow the user to comb and brush the hair as needed without requiring a different tool.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Newton, as applied to claim 7 above, in further view of Price (US Pat # 2,515,094).
Regarding claim 8, Johnson/Newton teach the brush portion; but does not teach the brush portion contains a plurality of rows of bristles. However, Price teaches providing a dual brush/comb where the brush portion contains a plurality of rows of bristles (see Figure 1) on an opposing side from a single comb array (see Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the brush of Johnson/Newton to contain the multiple rows of bristles, as taught by Price, in order to more effectively treat the hair.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, as applied to claim 1 above, in view of Grubb (US Pat 6,315,220) and Wehrle (US Pat # 3,009,654).
In regards to claim 14, Johnson teaches a flow directing member attaching the hose to a shower head, but does not teach the flow directing member comprises a cloth bag. However, Grubb teaches providing an attachment means to a shower head (see Figure 5) where the attachment means includes a flexible waterproof bag connecting to a flexible hose to provide a path to a handheld shower tool (Col 2, Lines 50-65). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shower head attachment portion of Johnson to include the bag of Grubb in order to provide an easy to attach means of securing the flexible hose to the shower head. With regards to the flexible bag being made of cloth, Wehrle teaches providing a flexible bag (10) to receive water from a shower head, where the flexible bag is made of canvas (Col 1, Line 71-Col 2, Line 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the waterproof bag of Johnson/Grubb to be made of canvas, as taught by Wehrle as such provides an alternate waterproofed material for use in receiving water and would be expected to perform equally well as a substitute material.
Regarding claim 15, Johnson/Grubb teach the cloth bag to be secured to the showerhead, but does not teach it is secured by cinching a drawstring. However, Grubb teaches securing a flexible bag to a shower head via a cinching band (Grubb, Col 4, Line 63-Col 5, Line 6). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the securing means of the bag of Johnson/Grubb to be a drawstring, as such cinching is a functional equivalent of the cinching band of Grubb and would be expected to perform equally well.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, in view of Montoya, Osrow et al., Newton, Price and Wehrle. 
In regards to claim 19, Johnson teaches a water comb and brush shower head attachment system, the system comprising:
a shower head assembly including an attachment member (16 which is funnel shaped) configured to be attached directly to a host-showerhead (Col 5, Lines 5-8 and Col 6, Lines 30-33); and 
a water flow directing member (25) configured to provide directional water flow;
a tube system (11) for delivering water from the attachment member to a combination brush and comb unit (13, where such is a brush structure that allows for combing) having a series of bristles (22); and 
a series of water dispensing apertures (23) configured to deliver the water during use;
wherein the tube system is flexible (Col 5, Line 66); and
the brush and comb unit is hollow (see Figures 4 and 7b); and
the water is pressurized and delivered via the brush and comb unit to detangle and separate hair strands during use (Col 6, Lines 27-30);
where the unit includes a comb-head on a first-side (see Figure 3 which teaches a single linear row of bristles) with water dispensing apertures evenly distributed about (see Figure 6a at 23 which are proximate the bristles) and a handle (Figure 4 at 31), where the tube system is connected at an end-portion of the elongated handle (See Figure 4).
	Johnson does not teach wherein the attachment member comprises a threaded partially open end; 
wherein the threaded partially open-end comprises a set of water delivering apertures configured to allow for passage of water from the attachment member to the tube system; 
wherein the tube system comprises a mating threaded-section for attachment to the threaded partially open-end of the attachment member; 
wherein the brush and comb unit includes a brush-head on a first-side and a comb-head on an opposing second-side, the brush-head and the comb-head being able to be used interchangeably; 
wherein the brush-head of the first-side of the brush and comb unit comprises a plurality of rows of the series of bristles; 
wherein the water flows to the brush-head and comb-head simultaneously during use; wherein the water dispensing apertures are positioned proximal to the series of bristles;
 wherein the water flow directing member comprises a cloth bag; wherein the cloth bag comprises a drawstring, the drawstring is configured to be cinched to further secure the attachment member to the host-showerhead; 
wherein the water flow directing member is connected to an open-end of the attachment member opposing the threaded partially open-end.
However, Montoya teaches a shower attachment member to have a funnel shape (see Figure 8) and a threaded (Figure 8 at 341) open end to matingly connect to a threaded hose (Paragraph 0037) opposite a flow directing end to connect to the shower head. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the attachment member of Johnson to be threadedly attachable to the hose, as taught by Montoya in order to provide a quick release for replacing discrete parts. 
With regards to the apertures, Osrow et al. teaches providing an attachment member (Figure 4) with a set of apertures (Figure 4 at 14 which is comprised of apertures to allow water to pass) to provide water downstream. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the attachment member of Johnson to contain the set of apertures, as taught by Osrow et al. in order to filter unwanted debris from entering the hose.
With regards to the brush elements, Newton teaches a fountain brush structure to include a row of comb teeth on one side (15) and brushes (30) on the opposing side (Page 2, Lines 6-18 which teach the brush attachment to be removably attached to replace the rollers 26, which are on the opposing side of the brush from the comb) where both sides of the brush structure contain evenly dispersed dispensing ducts (16/24). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the head portion of Johnson to contain the dispensing brush portion on an opposing side of the head unit from the comb, as taught by Newton, in order to allow the user to comb and brush the hair as needed without requiring a different tool. Price further teaches providing a dual brush/comb where the brush portion contains a plurality of rows of bristles (see Figure 1) on an opposing side from a single comb array (see Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the brush of Johnson/Newton to contain the multiple rows of bristles, as taught by Price, in order to more effectively treat the hair.
With regards to the cloth bag, Wehrle teaches providing a flexible bag (10) to receive water from a shower head, where the flexible bag is made of canvas (Col 1, Line 71-Col 2, Line 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the showerhead attachment of Johnson to include the canvas coupling, as taught by Wehrle as such provides an alternate waterproofed material for use in receiving water and would be expected to perform equally well as a substitute material. With regards to the cloth bag being secured by a drawstring, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the securing means of the bag of Johnson/Wehrle to be a drawstring, as such cinching is a functional equivalent of the removable securing of Wehrle and would be expected to perform equally well.
	Regarding claim 20, Johnson teaches the shower head attachment, but does not expressly include providing a set of instructions. However, as instructions are common to include at the time of purchase from a retail establishment, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the unit of Johnson to come with instructions, as such is common to aid a user in proper use and functionality. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772        

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772